Motion by Edward Horn for reinstatement to the bar as an attorney and counselor-at-law. Mr. Horn was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 13, 1976. By decision and order of suspension of this Court dated January 18, 1991, Mr. Horn was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4 (1) based upon his substantial admissions under oath that he committed acts of professional misconduct and upon other uncontroverted evidence of professional misconduct. By opinion and order of this Court dated July 27, 1992, Mr. Horn was disbarred based upon 17 charges of professional misconduct (see Matter of Horn, 181 AD2d 327 [1992]). By decision and order on motion of this Court dated January 30, 2007, Mr. Horn’s first motion for reinstatement was denied. By decision and order on motion of this Court dated March 30, 2009, Mr. Horn’s second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney, including but not limited to his 1998 federal conviction for mail fraud, his 1995 discharge *730from bankruptcy, and missing tax returns for the years 1991 through 1997.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Edward Horn is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Edward Horn to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Dillon and Balkin, JJ., concur.